 Case 6:19-cv-00171-JDK-JDL Document 26 Filed 09/11/20 Page 1 of 2 PageID #: 96




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                             §
DONALD E. ODOM, #0364485,                    §
    Plaintiff,                               §
                                             §
v.                                           §    Case No. 6:19-cv-171-JDK-JDL
                                             §
RENE SILVA, et al.,                          §
    Defendants.                              §
                                             §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Donald E. Odom, a former prisoner confined within the Texas

 Department of Criminal Justice (TDCJ), proceeding pro se and in forma pauperis,

 filed this civil rights action alleging purported violations of his constitutional rights.

 The case was referred to United States Magistrate Judge, the Honorable John D.

 Love, for findings of fact, conclusions of law, and recommendations for the disposition

 of the case.

        On August 10, 2020, Judge Love issued a Report (Docket No. 24)

 recommending that the Court grant Defendants’ motion to dismiss (Docket No. 16)

 and dismiss Plaintiff’s claims without prejudice. A copy of this Report was sent to

 Plaintiff at his updated address, with an acknowledgment card. The docket reflects

 that Plaintiff received a copy of the Report on August 14, 2020 (Docket No. 25).

 However, to date, Plaintiff has filed no objections to the Report. Further, Plaintiff

 has not communicated with the Court since March 2020.

        This Court reviews the findings and conclusions of the Magistrate Judge de


                                             1
Case 6:19-cv-00171-JDK-JDL Document 26 Filed 09/11/20 Page 2 of 2 PageID #: 97




novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).       Here, because Plaintiff did not file

objections in the prescribed period, the Court reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      The Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge. Upon such review, the Court has determined that the Report of

the Magistrate Judge is correct. Accordingly, the Court hereby ADOPTS the Report

of the United States Magistrate Judge (Docket No. 24) as the opinion of the Court.

Further, it is ORDERED that Defendants’ motion to dismiss (Docket No. 16) is

GRANTED and Plaintiff’s claims in this action are DISMISSED without prejudice.

All pending motions are hereby DENIED as MOOT.

          So ORDERED and SIGNED this 11th day of September, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE


                                             2
